SEC. File Nos.333-138648 811-21981 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 1 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 3 AMERICAN FUNDS TARGET DATE RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Steven I. Koszalka Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Mitchell E. Nichter PAUL, HASTINGS, JANOFSKY & WALKER LLP 55 Second Street, 24th Floor San Francisco, CA 94105-3441 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on January 1, 2008, pursuant to paragraph (b) of rule 485. [LOGO] American Funds/(R)/ The right choice for the long term(R) American Funds Target Date Retirement Series(R) PROSPECTUS January 1, 2008 TABLE OF CONTENTS 2 Risk/Return summary 6 Fees and expenses of the funds 11 Investment objectives, strategies and risks 38 Management and organization 41 Purchase, exchange and sale of shares 43 Sales charges 44 Sales charge reductions and waivers 46 Rollovers from retirement plans to IRAs 46 Plans of distribution 46 Other compensation to dealers 47 Distributions and taxes 48 Financial Highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. American Funds Target Date Retirement Series(R), Inc. consists of nine funds with varying target dates and investment objectives, each investing in a combination of American Funds. The nine funds are: American Funds 2050 Target Date Retirement Fund(R) American Funds 2045 Target Date Retirement Fund(R) American Funds 2040 Target Date Retirement Fund(R) American Funds 2035 Target Date Retirement Fund(R) American Funds 2030 Target Date Retirement Fund(R) American Funds 2025 Target Date Retirement Fund(R) American Funds 2020 Target Date Retirement Fund(R) American Funds 2015 Target Date Retirement Fund(R) American Funds 2010 Target Date Retirement Fund(R) American Funds Target Date Retirement Series / Prospectus 1 Risk/Return summary Each fund in this series is designed for investors who plan to retire in, or close to, the year designated in the fund's name. Depending on the proximity to its target date, each fund will seek to achieve the following objectives to varying degrees: growth, income and conservation of capital. Each fund will increasingly emphasize income and conservation of capital by investing a greater portion of its assets in bond, equity-income and balanced funds as it approaches and passes its target date. In this way, each fund seeks to balance total return and stability over time. Each fund will attempt to achieve its objectives by investing in a mix of American Funds. The investment objectives of the American Funds include long-term growth primarily through investments in both U.S. and non-U.S. stocks; long-term growth and income primarily through investments in stocks; income and growth through stocks and/or bond investments; long-term growth and current income through investments in stocks and bonds; and current income through bond investments. Capital Research and Management Company, the adviser to the funds in the series, may periodically rebalance or modify the mix of underlying funds. Investments in each fund are subject to the following primary risks: Allocation risk The funds are subject to the risk that the allocation strategy will not meet their retirement goals. For investors who are close to, or in retirement, each fund's equity exposure may result in investment volatility that could reduce an investor's available retirement assets at a time when the investor has a need to withdraw funds. For investors who are farther from retirement, there is a risk that a fund's allocation may over-emphasize investments designed to ensure capital conservation and current income, which may prevent the investor from achieving his or her retirement goals. Stock risk The funds are subject to the risks relating to the stock investments of the underlying funds. These risks include the possibility that stocks may experience large price swings and potential for loss and that the stock prices of smaller companies may be more volatile than the prices of larger, more established companies. Bond risk The funds are subject to the risks relating to the bond investments of the underlying funds. These risks include potential changes in interest rates, effective maturities and credit ratings. Non-U.S. securities risk The funds are subject to the risks relating to the non-U.S. investments of the underlying funds. These risks include different accounting and legal standards, greater market volatility, differing securities market structures and various administrative difficulties outside the U.S. Please see the "Investment objectives, strategies and risks" section of this prospectus for a more detailed discussion of fund risks. Your investment in any of the funds in the series is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN ANY FUND IN THE SERIES. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 2 American Funds Target Date Retirement Series / Prospectus HISTORICAL INVESTMENT RESULTS The Investment Results table below shows how each fund's total return from February 1, 2007, the date each share class was first sold, through October 31, 2007, compares with different broad measures of market performance. This information provides some indication of the risks of investing in each fund in the series. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results are not predictive of future results. The Investment Results table below reflects each fund's investment results with the maximum initial sales charge imposed. . Class A share results reflect the maximum initial sales charge of 5.75%. This charge is reduced for purchases of $25,000 or more and eliminated for purchases of $1 million of more. . Class R shares are sold without any initial sales charge. INVESTMENT RESULTS (WITH A MAXIMUM SALES CHARGE) AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 7.63% LIFETIME/1/ CLASS R-1 13.60% CLASS R-2 13.60 CLASS R-3 14.00 CLASS R-4 14.30 CLASS R-5 14.50 AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 7.63% LIFETIME/1/ CLASS R-1 13.60% CLASS R-2 13.60 CLASS R-3 14.00 CLASS R-4 14.30 CLASS R-5 14.50 AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 7.63% LIFETIME/1/ CLASS R-1 13.60% CLASS R-2 13.60 CLASS R-3 14.00 CLASS R-4 14.30 CLASS R-5 14.50 Please see page 5 for footnotes. American Funds Target Date Retirement Series / Prospectus 3 AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 7.63% LIFETIME/1/ CLASS R-1 13.60% CLASS R-2 13.60 CLASS R-3 14.00 CLASS R-4 14.30 CLASS R-5 14.50 AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 7.35% LIFETIME/1/ CLASS R-1 13.30% CLASS R-2 13.30 CLASS R-3 13.70 CLASS R-4 14.00 CLASS R-5 14.20 AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 7.16% LIFETIME/1/ CLASS R-1 13.10% CLASS R-2 13.10 CLASS R-3 13.50 CLASS R-4 13.80 CLASS R-5 14.00 AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 6.50% LIFETIME/1/ CLASS R-1 12.40% CLASS R-2 12.40 CLASS R-3 12.80 CLASS R-4 13.00 CLASS R-5 13.30 Please see page 5 for footnotes. 4 American Funds Target Date Retirement Series / Prospectus AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 5.18% LIFETIME/1/ CLASS R-1 11.10% CLASS R-2 11.00 CLASS R-3 11.40 CLASS R-4 11.70 CLASS R-5 11.90 AMERICAN FUNDS 2 LIFETIME/1/ CLASS A 4.43% LIFETIME/1/ CLASS R-1 10.30% CLASS R-2 10.30 CLASS R-3 10.60 CLASS R-4 10.90 CLASS R-5 11.10 LIFETIME/2/ INDEXES S&P 500/3/ 8.63% MSCI EAFE/4/ 15.73 Lehman Brothers U.S. Aggregate/5/ 4.85 /1/Lifetime results are measured from February 1, 2007, the date each share class was first sold, through October 31, 2007. /2/Lifetime results for the index(es) shown are measured from the date the shares were first sold. The funds or securities that compose each index may vary over time. /3/Standard & Poor's 500 Composite Index is a market capitalization-weighted index based on the average weighted performance of 500 widely held common stocks. This index is unmanaged and includes reinvested dividends and/or distributions, but does not reflect sales charges, commissions, expenses or taxes. /4/MSCI EAFE (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the United States and Canada. This index is unmanaged and includes reinvested dividends and/or distributions, but does not reflect sales charges, commissions, expenses or taxes. /5/Lehman Brothers Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market. This index is unmanaged and includes reinvested dividends and/or distributions, but does not reflect sales charges, commissions, expenses or taxes. American Funds Target Date Retirement Series / Prospectus 5 Fees and expenses of the funds These tables describe the fees and expenses that you may pay if you buy and hold shares of the funds. Since each fund pursues its investment objective by investing in other mutual funds, you will bear your proportionate share of a fund's operating expenses and also, indirectly, the operating expenses of the underlying funds in which it invests. SHAREHOLDER FEES (PAID DIRECTLY FROM YOUR INVESTMENT) ALL R SHARE CLASS A CLASSES Maximum initial sales charge on purchases 5.75%* none (as a percentage of offering price) Maximum sales charge on reinvested dividends none none Maximum contingent deferred sales charge none none Redemption or exchange fees none none *The initial sales charge is reduced for purchases of $25,000 or more and eliminated for purchases of $1 million or more. ANNUAL FUND OPERATING EXPENSES (DEDUCTED FROM FUND ASSETS) CLASS CLASS CLASS CLASS CLASS CLASS A R-1 R-2 R-3 R-4 R-5 AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.28 1.00 0.75 0.50 0.25 none Other expenses 0.41 0.85 0.71 0.57 0.53 0.31 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.79 1.95 1.56 1.17 0.88 0.41 Acquired (underlying) fund fees and expenses/3/ 0.42 0.42 0.42 0.42 0.42 0.42 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.21% 2.37% 1.98% 1.59% 1.30% 0.83% AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.28 1.00 0.75 0.50 0.25 none Other expenses 0.69 0.94 1.30 0.77 0.97 0.39 OPERATING EXPENSES OF TARGET DATE FUND/1/ 1.07 2.04 2.15 1.37 1.32 0.49 Acquired (underlying) fund fees and expenses/3/ 0.42 0.42 0.42 0.42 0.42 0.42 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.49% 2.46% 2.57% 1.79% 1.74% 0.91% AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.28 1.00 0.75 0.50 0.25 none Other expenses 0.34 0.49 0.74 0.43 0.37 0.24 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.72 1.59 1.59 1.03 0.72 0.34 Acquired (underlying) fund fees and expenses/3/ 0.42 0.42 0.42 0.42 0.42 0.42 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.14% 2.01% 2.01% 1.45% 1.14% 0.76% /1/The investment advisory and service agreement provides for an investment management fee of .10%. The investment adviser is currently waiving its management fee. The investment adviser has no current intention of removing the waiver and, in any case, would not do so without approval of the series' board. Annualized expenses shown above do not reflect any waiver. /2/Class A, R-1, R-2, R-3 and R-4 12b-1 fees may not exceed .30%, 1.00%, 1.00%, .75% and .50%, respectively, of the class' average net assets annually. /3/To the extent a fund invests in underlying American Funds, it will invest in Class R-5 shares of the underlying funds. Accordingly, fees and expenses of underlying funds are based on the expenses of the Class R-5 shares of the underlying funds. 6 American Funds Target Date Retirement Series / Prospectus ANNUAL FUND OPERATING EXPENSES (DEDUCTED FROM FUND ASSETS) CLASS CLASS CLASS CLASS CLASS CLASS A R-1 R-2 R-3 R-4 R-5 AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.28 1.00 0.75 0.50 0.25 none Other expenses 0.27 0.52 0.58 0.33 0.30 0.17 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.65 1.62 1.43 0.93 0.65 0.27 Acquired (underlying) fund fees and expenses/3/ 0.42 0.42 0.42 0.42 0.42 0.42 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.07% 2.04% 1.85% 1.35% 1.07% 0.69% AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.28 1.00 0.75 0.50 0.25 none Other expenses 0.23 0.28 0.50 0.30 0.26 0.15 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.61 1.38 1.35 0.90 0.61 0.25 Acquired (underlying) fund fees and expenses/3/ 0.42 0.42 0.42 0.42 0.42 0.42 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.03% 1.80% 1.77% 1.32% 1.03% 0.67% AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.28 1.00 0.75 0.50 0.25 none Other expenses 0.22 0.30 0.48 0.28 0.22 0.14 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.60 1.40 1.33 0.88 0.57 0.24 Acquired (underlying) fund fees and expenses/3/ 0.42 0.42 0.42 0.42 0.42 0.42 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.02% 1.82% 1.75% 1.30% 0.99% 0.66% AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.30 1.00 0.75 0.50 0.25 none Other expenses 0.20 0.30 0.44 0.26 0.20 0.13 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.60 1.40 1.29 0.86 0.55 0.23 Acquired (underlying) fund fees and expenses/3/ 0.41 0.41 0.41 0.41 0.41 0.41 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.01% 1.81% 1.70% 1.27% 0.96% 0.64% /1/The investment advisory and service agreement provides for an investment management fee of .10%. The investment adviser is currently waiving its management fee. The investment adviser has no current intention of removing the waiver and, in any case, would not do so without approval of the series' board. Annualized expenses shown above do not reflect any waiver. /2/Class A, R-1, R-2, R-3 and R-4 12b-1 fees may not exceed .30%, 1.00%, 1.00%, .75% and .50%, respectively, of the class' average net assets annually. /3/To the extent a fund invests in underlying American Funds, it will invest in Class R-5 shares of the underlying funds. Accordingly, fees and expenses of underlying funds are based on the expenses of the Class R-5 shares of the underlying funds. American Funds Target Date Retirement Series / Prospectus 7 ANNUAL OPERATING EXPENSES (DEDUCTED FROM FUND ASSETS) CLASS CLASS CLASS CLASS CLASS CLASS A R-1 R-2 R-3 R-4 R-5 AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.30 1.00 0.75 0.50 0.25 none Other expenses 0.21 0.29 0.45 0.26 0.19 0.13 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.61 1.39 1.30 0.86 0.54 0.23 Acquired (underlying) fund fees and expenses/3/ 0.41 0.41 0.41 0.41 0.41 0.41 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.02% 1.80% 1.71% 1.27% 0.95% 0.64% AMERICAN FUNDS 2 Management fees/1/ 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees/2/ 0.30 1.00 0.75 0.50 0.25 none Other expenses 0.20 0.25 0.49 0.27 0.22 0.19 OPERATING EXPENSES OF TARGET DATE FUND/1/ 0.60 1.35 1.34 0.87 0.57 0.29 Acquired (underlying) fund fees and expenses/3/ 0.40 0.40 0.40 0.40 0.40 0.40 TOTAL ANNUAL OPERATING EXPENSES OF TARGET DATE FUND AND UNDERLYING FUNDS 1.00% 1.75% 1.74% 1.27% 0.97% 0.69% /1/The investment advisory and service agreement provides for an investment management fee of .10%. The investment adviser is currently waiving its management fee. The investment adviser has no current intention of removing the waiver and, in any case, would not do so without approval of the series' board. Annualized expenses shown above do not reflect any waiver. /2/Class A, R-1, R-2, R-3 and R-4 12b-1 fees may not exceed .30%, 1.00%, 1.00%, .75% and .50%, respectively, of the class' average net assets annually. /3/To the extent a fund invests in underlying American Funds, it will invest in Class R-5 shares of the underlying funds. Accordingly, fees and expenses of underlying funds are based on the expenses of the Class R-5 shares of the underlying funds. 8 American Funds Target Date Retirement Series / Prospectus OTHER EXPENSES The "Other expenses" items in the tables beginning on page 6 include custodial, legal, transfer agent and subtransfer agent/recordkeeping payments, as well as various other expenses. Subtransfer agent/recordkeeping payments may be made to the series' investment adviser, affiliates of the adviser and unaffiliated third parties for providing recordkeeping and other administrative services to retirement plans invested in the fund in lieu of the transfer agent providing such services. The amount paid for subtransfer agent/recordkeeping services will vary depending on the share class selected and the entity receiving the payments. The table below shows the maximum payments to entities providing services to retirement plans. PAYMENTS TO AFFILIATED ENTITIES PAYMENTS TO UNAFFILIATED ENTITIES Class A .10% of assets .10% of assets Class R-1 .10% of assets .10% of assets Class R-2 .15% of assets plus $27 per participant position/1/ or .35% of assets/2/ .25% of assets Class R-3 .10% of assets plus $12 per participant position/1/ or .19% of assets/2/ .15% of assets Class R-4 .10% of assets .10% of assets Class R-5 .05% of assets .05% of assets /1/Payment with respect to Recordkeeper Direct(R) program. /2/Payment with respect to PlanPremier(R) program. EXAMPLES The examples below are intended to help you compare the cost of investing in a fund in the series with the cost of investing in other mutual funds. The examples assume that you invest $10,000 in a fund for the time periods indicated, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, and that the fund's operating expenses remain the same as shown above. The examples do not reflect the impact of any fee waivers or expense reimbursements. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 YEAR 3 YEARS AMERICAN FUNDS 2 Class A* $691 $ 937 Class R-1 240 739 Class R-2 201 621 Class R-3 162 502 Class R-4 132 412 Class R-5 85 265 AMERICAN FUNDS 2 Class A* $718 $1,019 Class R-1 249 767 Class R-2 260 799 Class R-3 182 563 Class R-4 177 548 Class R-5 93 290 AMERICAN FUNDS 2 Class A* $685 $ 916 Class R-1 204 630 Class R-2 204 630 Class R-3 148 459 Class R-4 116 362 Class R-5 78 243 *Reflects the maximum initial sales charge in the first year. American Funds Target Date Retirement Series / Prospectus 9 1 YEAR 3 YEARS AMERICAN FUNDS 2 Class A* $678 $896 Class R-1 207 640 Class R-2 188 582 Class R-3 137 428 Class R-4 109 340 Class R-5 70 221 AMERICAN FUNDS 2 Class A* $674 $884 Class R-1 183 566 Class R-2 180 557 Class R-3 134 418 Class R-4 105 328 Class R-5 68 214 AMERICAN FUNDS 2 Class A* $673 $881 Class R-1 185 573 Class R-2 178 551 Class R-3 132 412 Class R-4 101 315 Class R-5 67 211 AMERICAN FUNDS 2 Class A* $672 $878 Class R-1 184 569 Class R-2 173 536 Class R-3 129 403 Class R-4 98 306 Class R-5 65 205 AMERICAN FUNDS 2 Class A* $673 $881 Class R-1 183 566 Class R-2 174 539 Class R-3 129 403 Class R-4 97 303 Class R-5 65 205 AMERICAN FUNDS 2 Class A* $671 $875 Class R-1 178 551 Class R-2 177 548 Class R-3 129 403 Class R-4 99 309 Class R-5 70 221 *Reflects the maximum initial sales charge in the first year. 10 American Funds Target Date Retirement Series / Prospectus Investment objectives, strategies and risks The investment objectives, strategies and risks of each fund are summarized below. Each fund in the series is designed for investors who plan to retire in, or close to, the year designated in the fund's name. Depending on its proximity to its target date, each fund will seek to achieve the following objectives to varying degrees: growth, income and conservation of capital. For example, the 2050 Fund, a fund with more years before its target date, will emphasize growth more than a fund closer to its target date such as the 2010 Fund. As each fund approaches and passes its target date, it will increasingly emphasize income and conservation of capital by investing a greater portion of its assets in bond, equity-income and balanced funds. In this way, each fund seeks to balance total return and stability over time. These objectives may be modified by the series' board of directors without shareholder approval. Each fund will attempt to achieve its investment objectives by investing in a mix of American Funds in different combinations and weightings. The underlying American Funds represent a variety of fund categories such as growth funds, growth-and-income funds, equity-income funds and a balanced fund, and bond funds. Further, the fund categories represent differing investment objectives.
